DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NOTE:
	Although not required, it would be extremely helpful to the reader if the same terms used in the specification were also used in the claims. Using reference terms in the claims that cannot be found in the drawings lends to confusion and vagueness of the application (i.e. “cylindrical body” is referred to in the disclosure as “anchor”, which would be clearer by claiming an anchor having a cylindrical body/ “extension unit” is not mentioned in the specification). When a term is used in the claims and not in the specification, although not incorrect, it requires the reader of the claims to dig and equate what part is being recited, instead of being able to quickly refer to reference characters which are previously disclosed to better understand the invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
- the “cylindrical body” per claim 2;
- a stop per claims 2 and 16
- extension unit per claim 16;
- interface unit per claim 16;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Objections
Claims 6, 8, and 29 are objected to because of the following informalities:  
	Regarding claims 6 and 19, lines 2-3, “adjacent pole segments” appears it should read –adjacent telescoping segments--.	
	Regarding claim 8, line 2, “a sheet” appears it should be –the sheet” since it was previously mentioned in claim 2.
Regarding claim 29, line 3, the claim should end in a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15, 19-21, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pole body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 5 and 19, it is unclear if the recitation “the pole comprises an extension pole” is reciting that the pole itself is an extension pole, or if the pole (which has already been defined as “adjustable-length”) also comprises an extension pole. Is there an adjustable length pole and an extension pole? Is the adjustable length pole and the extension pole the same pole?
Regarding claims 5 and 19, it is unclear what is meant by “an inner segment”. Does this mean a portion of the pole at the inner portion of the assembly? Does this mean a portion of the pole inside of another pole of the assembly?
Regarding claims 7 and 21, the recitation “pole” renders the claim indefinite because it is unclear if “the pole” is referring to the adjustable length pole or the extension pole.
Regarding claims 11, 12, 25, and 26, it is unclear as to exactly what “high-friction” means. What differentiates “high-friction” from “low-friction” or mid-level friction?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-86 of U.S. Patent No. 7,658,219. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the co-pending claims.
Claims 2-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,066,051. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the co-pending claims.
Claims 2-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,371,360. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the co-pending claims.
Claims 2-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,857,499. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the co-pending claims.
Claims 2-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,441,392. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the co-pending claims.
Claims 2-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,689,865. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the co-pending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0194418 A1 to Gouley.

Regarding claim 16, Gouley discloses a partition mount comprising: an elongated adjustable-length pole (102, 106) having a foot end (108) and a head end (top of 102), the pole being adjustable in length between the foot end and the head end (adjustable at collar between 102 and 106), the pole having a longitudinal axis (long axis of 102, 106); a cylindrical body (236) secured to and within the elongated adjustable-length pole (secured by 278 at 302); an extension unit (104, 110) that extends from the pole and travels in a direction along the longitudinal axis of the pole relative to the cylindrical body position within the pole, the extension unit including a neck (104) having a portion that extends into an interior of the pole (Fig.1) and an interface unit (110) configured to interface with a surface; a compression mechanism (220) between the interface unit and the cylindrical body that biases the position of the extension unit in an outward direction away from the cylindrical body (Fig.3a), wherein the cylindrical body is constructed and arranged to limit outward extension of the extension unit in the outward direction (spring 220 secured to 236 which is secured within 102, and therefore limits outward movement); and a collar (214) interfacing with an end portion of the pole and positioned between the interface unit and the compression mechanism (Fig. 1 and 3c), wherein the extension unit includes a stop (226) that travels in relative motion with the extension unit in the direction along the longitudinal axis of the pole, wherein the stop limits the outward extension of the extension unit in the outward direction (226 is secured within 104 and to 220, and therefore will limit the outward movement of 104).
Gouley discloses wherein the cylindrical body being secured to and within the pole by using a fastener but does not disclose dimpling the pole body into the cylindrical body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the method of dimpling the pole of Gouley so to secure the cylindrical body within the pole, thereby effectively securing the body within the pole without the need to pre-drill holes and insert fasteners which can and may become loosened, thereby allowing the cylindrical body to move. The dimpling will prevent this movement and will prevent the pole from failure.
Regarding claim 17, further comprising a retainer (214) that prevents the extension unit from being released from the pole by controlling a travel distance of the extension unit.  
Regarding claim 18, wherein the cylindrical body and retainer permit travel of the extension unit between a first position at which the compression mechanism is under a first compression and a second position at which the extension unit is at least partially in the pole and at which the compression mechanism is under a compression amount less than the first compression (spring 220 and collar 214 control the extension length).  
Regarding claim 19, wherein the pole comprises an extension pole having multiple telescoping segments (102, 106), and wherein the head end of the pole is at an inner segment of the extension pole (middle portion of the assembly considered an “inner segment”).  
Regarding claim 20, wherein the extension pole further comprises a locking mechanism (lower collar member between 102 and 106) that secures the positioning of adjacent pole segments relative to each other.  
Regarding claim 21, wherein the cylindrical body is secured within the pole (Fig.3a) so as not to inhibit sliding action of the inner segment of the pole relative to other segments of the pole (does not prevent movement of 102 and 106).  
Regarding claim 22, wherein the extension unit comprises first and second portions (272, 274) that secure a sheet (602) of material therebetween.  
Regarding claim 23, wherein the first and second portions of the extension unit extend in a direction that is transverse to the longitudinal axis of the pole (Fig. 4b).  
Regarding claim 24, wherein the first portion is removably coupled to the second portion (276).  
Regarding claims 25 and 26, Gouley discloses wherein the pole is frictionally secured between a ceiling surface and a floor, but does not specifically recite a high-friction material on a second surface of the extension unit or between the portions of the extension unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a high friction material on the surfaces of the extension unit of Gouley will are meant to frictionally engage another surface for security. Having an upper surface with a high friction material will ensure the pole does not slip relative to the ceiling and providing the material between to portions will ensure that the extension unit grips the plastic sheet without the sheet slipping.
Regarding claim 27, wherein the compression mechanism comprises a spring (220).  
Regarding claim 28, further comprising a pivot joint ( between the neck and the extension unit to permit pivot of the extension unit relative to the pole (258, 262, 264, 260).  
Regarding claim 29, further comprising a dampener (108/294) for dampening force imparted on the cylindrical body by rapid release of the extension unit under bias by the compression mechanism.

Allowable Subject Matter
Claims 2-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635